       Case 2:20-cr-00033-DLC Document 29 Filed 03/10/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

UNITED STATES OF AMERICA,                        CR 20-33-BU-DLC

               Plaintiff,

vs.                                                   ORDER

ANTON CLARKE THOR MERRILL,

              Defendant.



      Defendant Anton Clarke Thor Merrill has filed an Unopposed Motion to Set

Change of Plea Hearing for Video Appearance. (Doc. 28.) Good cause appearing,

IT IS ORDERED that Defendant’s motion to appear remotely at the March 18, 2021

change of plea hearing is GRANTED.

      The Clerk of Court shall notify counsel for Defendant via e-mail of the

meeting ID and password within 24 hours of the hearing. Zoom Guidance and

Setup available at: https://www.mtd.uscourts.gov/zoom-hearings.

      DATED this 10th day of March, 2021.



                                     _______________________________
                                     Kathleen L. DeSoto
                                     United States Magistrate Judge


                                       1
